233 S.W.3d 807 (2007)
Bonita JONES, Appellant,
v.
CENTRAL MAINTENANCE SYSTEMS, Defendant,
Division of Employment Security, Respondent.
No. WD 67854.
Missouri Court of Appeals, Western District.
October 2, 2007.
Bonita L. Jones, Kansas City, MO, pro se.
Ninion S. Riley, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PATRICIA BRECKENRIDGE[1], Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Bonita Jones appeals from a decision issued by the Labor and Industrial Relations Commission finding that she had *808 been discharged from her employment with Central Maintenance Systems, Inc. for misconduct connected to her work and concluding that she was, therefore, disqualified from receiving unemployment benefits. After a thorough review of the record, we conclude that the Commission's order is supported by sufficient competent evidence in the record, that the Commission acted within its powers, that the decision was not procured by fraud, and that the facts found by the Commission supported the award. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge for the purpose of disposition of this case.